DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchino (US 2002/0088522) and further in view of Datta (US 6,444,759) and/or Urban (US 5,693,712).
Uchino is directed to a tire construction comprising a rubber-steel cord composite, wherein said rubber composition includes 0.1-5 phr of a bismaleimide compound (Paragraph 27 and Table 1).  Uchino further includes exemplary compositions formed with 100 phr of natural rubber, 60 phr of carbon black, 10 phr of zinc oxide, and 0 phr of cobalt salt (Tables 1 and 2- e.g. Examples 4 and 5).  These compositions are devoid of resins and coupling agents.  This is evident in view of the inventive compositions listed in Tables 1 and 2.  In such an instance, though, the rubber composition of Uchino is devoid of silica at loadings between 2 phr and 10 phr.
It is extremely well known and conventional, though, to use a combination of carbon black and silica as the reinforcing filler.  Datta (Column 4, Lines 59+) and/or Urban (Column 4, Lines 47-61) are similarly directed to tire rubber compositions and evidence the common use of such a combination.  One of ordinary skill in the art at the time of the invention would have found it obvious to include silica in the rubber composition of Uchino absent a conclusive showing of unexpected results (carbon black and silica represent the most commonly used reinforcing fillers in tire rubber compositions, individually or in combination).
Regarding claim 3, the composition of Uchida includes sulfur, zinc oxide, and an accelerator and the claimed loadings and types are consistent with those that are conventionally used in the tire industry.
As to claim 4, the composition of Uchida are devoid of a biscitraconimide compound.  
With respect to claims 8-10, Uchida is broadly directed to a tire rubber composition designed for steel cords (Paragraph 67).  One of ordinary skill in the art at the time of the invention would have found it obvious to use such a rubber composition in any tire component where steel cords are used, including carcass p lies and belt plies.  It is emphasized that carcass plies and belt plies are fundamental tire components and each conventionally includes steel cord reinforcements.     
4.	Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US 4,818,601) and further in view of Datta (US 6,444,759) and/or Urban (US 5,693,712).
Itoh is directed to a composite body including organic fiber cords (e.g. nylon, aramid, polyester) and a rubber composition.  More particularly, said rubber composition includes 100 phr of natural rubber, 42 phr of carbon black, a bismaleimide compound (several compositions include less than 5 phr), 5 phr of zinc oxide, and 0.7 phr of an antioxidant (Table 1).  These compositions are devoid of resins and coupling agents.  This is evident in view of the inventive compositions in Tables 1 and 2.  In such an instance, though, the rubber composition of Itoh is devoid of silica at loadings between 2 phr and 10 phr.
It is extremely well known and conventional, though, to use a combination of carbon black and silica as the reinforcing filler.  Datta (Paragraph 31) and/or Urban (Column 4, Lines 47-61) are similarly directed to tire rubber compositions and evidence the common use of such a combination.  One of ordinary skill in the art at the time of the invention would have found it obvious to include silica in the rubber composition of Itoh absent a conclusive showing of unexpected results (carbon black and silica represent the most commonly used reinforcing fillers in tire rubber compositions, individually or in combination).
	Regarding claim 2, the compositions of Itoh are devoid of carbon black.
	As to claim 3, Tables 1 and 2 disclose several compositions that satisfy the claimed invention.
Regarding claim 4, the compositions of Itoh are devoid of a biscitraconimide compound.  
With respect to claims 8-10, Itoh is broadly directed to a tire rubber composition designed for organic fiber cords (Column 1, Lines ).  One of ordinary skill in the art at the time of the invention would have found it obvious to use such a rubber composition in any tire component where steel cords are used, including carcass p lies and belt plies.  It is emphasized that carcass plies and belt plies are fundamental tire components and each conventionally includes organic fiber cord reinforcements.
Response to Arguments
5.	Applicant's arguments filed September 22, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that the combination of references fails to teach or suggest a rubber composition excluding at least one of a reactive resin, a methylene acceptor, a methylene donor, or a combination of the above.  As detailed above, the rubber compositions of Uchino and Itoh are in fact devoid of the claimed additives (see inventive compositions in the Tables). 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        September 30, 2022